UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                              No. 97-6850



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

         versus


ANTHONY GRANDISON,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
97-1297-S; CR-83-200-S)


Submitted:   April 29, 1998                 Decided:   May 13, 1998


Before MURNAGHAN, NIEMEYER, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Anthony Grandison, Appellant Pro Se. Andrea L. Smith, OFFICE OF
THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's orders denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1998)

and denying his motion for reconsideration. We have reviewed the

record and the district court's opinions and find no reversible

error. Accordingly, we deny a certificate of appealability and
dismiss the appeal on the reasoning of the district court. United
States v. Grandison, Nos. CR-83-200-S; CA-97-1297-S (D. Md. May 12,

and 15, 1997). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2